RYMER, Circuit Judge,
concurring in part and dissenting in part.
I agree that the conviction on counts one and two should be affirmed, but I would reverse on count three for lack of sufficient evidence of any connection with the firearms. For this reason, I would not reach the issue of instructional error; however, as the conviction on count three is being affirmed, I agree that no plain error occurred. Also for this reason, and for the further reason that the conspiracy was to transport not to rob, I would hold that there is no basis for enhancing Ngo’s sentence on account of physical restraint of, and bodily injury to, Oki employees.